DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
- Claim 1, line 8, it appears “bracket for” should read --bracket--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 4 and 5, it is unclear which of the first and second extenders the claim is intended to limit because each of the upper and lower height adjustment mechanisms include a first and second extender.  Appropriate correction is required.
In regards to claim 9, the claim is indefinite because it appears to omit language after “two extenders”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 7-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kasza et al. (US Pat. No. 9,149,115 B2) in view of Timberlake (US Pat. No. 1,862,776).
In regards to claim 1, Kasza teaches a wine rack wall comprising: (a) a panel (44) configured to support a plurality of interchangeable wine bottle support arms (e.g.; 28); (b) a first vertical frame (66’) for coupling to one side of the panel and a second vertical frame (67’) for coupling to the opposite side of the panel.  Furthermore, Kasza teaches first and second slidable extenders (701) used to expand the height of the panel on each of the top and lower surfaces of the panel (e.g.; see Figs. 9 and 21).
Kasza does not teach (c) a top frame for attaching the panel to an upper surface and a bottom frame for attaching the panel to a lower surface; (d) an upper height adjustment mechanism, comprising: (i) a first intermediate bracket; (ii) a first extender comprising a first end and a second end, said first end slidably connected to the first intermediate bracket and a second end slidably connected to the top frame; (iii) a second extender comprising a first end and a second end, said first end slidably connected to the first intermediate bracket and a said second end slidably connected to the top frame; (e) a lower height adjustment mechanism, comprising: (i) a second intermediate bracket for attaching to a lower surface; (ii) a first extender comprising a first end and a second end, said first end slidably connected to the second intermediate bracket and said second end slidably connected to the bottom frame.
Timberlake teaches a rack having a height adjustable frame comprising (c) a top frame (upper 20, Fig. 1) for attaching a panel (25) to an upper surface and a bottom frame (14, Fig. 1) for attaching the panel to a lower surface; (d) an upper height adjustment mechanism, comprising: (i) a first intermediate bracket (22); (ii) a first extender (26) comprising a first end and a second end, said first end slidably connected to the first intermediate bracket (i.e.; within 21) and a second end slidably connected to the 
In this case, Kasza and Timberlake both teach expandable frames for holding panels with different structural characteristics of the expandable pieces of the frame based on the particular manner in which the frames are supported in a vertical manner.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kasza frame to include (c) a top frame for attaching the panel to an upper surface and a bottom frame for attaching the panel to a lower surface; (d) an upper height adjustment mechanism, comprising: (i) a first intermediate bracket; (ii) a first extender comprising a first end and a second end, said first end slidably connected to the first intermediate bracket and a second end slidably connected to the top frame; (iii) a second extender comprising a first end and a second end, said first end slidably connected to the first intermediate bracket and a said second end slidably connected to the top frame; (e) a lower height adjustment mechanism, comprising: (i) a second intermediate bracket for attaching to a lower surface; (ii) a first extender comprising a first end and a second end, said first end slidably connected to the second intermediate bracket and said second end slidably connected to the bottom frame as taught by Timberlake.  The motivation would have been for the purpose of using an alternative means of expanding the height of the panels while allowing the frame to be supported by a portable stand (i.e.; 10-13 of Timberlake).
Claims 2 and 3 are rejected as similarly addressed with respect to claim 1.  The difference being claim 2 omits the lower height adjustment mechanism and includes the bottom frame couples to the 
In regards to claims 4, 7, 8, 12, 13 and 16, in modifying Kasza, Timberlake teaches the first and second extenders (Timberlake: 26) are reduced extensions or dowels that are formed from solid rods upon screw machines (Timberlake: Page 1, Lines 89-100; Page 2, Lines 1-8), and further teaches it is obvious that those skilled in the art may vary the details of construction as well as the precise arrangement of parts without departing from the spirit of the invention (Page 2, Lines 37-43).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made that Timberlake’s first and second extenders have lengths that are capable of being adjustable, and said upper/lower height adjustment mechanism is height adjustable by shortening the length of said two extenders during formation from solid rods in the manufacturing process.
In regards to claims 5, 10 and 14, in modifying Kasza, Timberlake teaches the first and second extenders (Timberlake: 26) are tubing (e.g.; see Fig. 5).  Furthermore Kasza teaches the use of steel (Col 8, Lines 14-21), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to use steel as the particular material based on the availability during manufacturing.
In regards to claim 9, in modifying Kasza, Timberlake teaches the length of the two extenders (Timberlake: 26).
Claims 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kasza et al. (US Pat. No. 9,149,115 B2) and Timberlake (US Pat. No. 1,862,776), and in further view of Domina et al. (US Pat. No. 6,116,326).
In regards to claims 6, 11 and 15, Kasza, modified by Timberlake, does not teach the panel comprises transparent material.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stanton L Krycinski/Primary Examiner, Art Unit 3631